UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6165



RONALD B. MCINNIS,

                                            Petitioner - Appellant,

          versus


KEITH MCLEAN, Administrator, GCDC; ATTORNEY
GENERAL OF THE STATE OF SOUTH CAROLINA;
CHARLES CONDON,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    C. Weston Houck, Chief District
Judge. (CA-95-3483-3-12-BC)


Submitted:   December 17, 1998            Decided:   January 5, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald B. McInnis, Appellant Pro Se. Lauri J. Soles, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald B. McInnis appeals from the district court’s order

denying relief on his motion filed under Fed. R. Civ. P. 60(b)(1),

in which he sought to vacate the court’s order denying relief on

his petition filed under 28 U.S.C. § 2254 (1994), amended by Anti-

terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214.    We have reviewed the record and the district

court’s opinion and find no reversible error.       Accordingly, we

affirm on the reasoning of the district court.       See McInnis v.

McLean, No. CA-95-3483-3-12-BC (D.S.C. Jan. 5, 1998).       We deny

McInnis’ motions for relief based on new evidence and for pro-

duction of documents.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2